 10DECISIONSOF NATIONALLABOR RELATIONS BOARDPremierMaintenance,Inc.andService EmployeesInternational,Union,Local 32-E,AFL-CIOandDonald AbrahamsandWilliam Byrd. Cases39-CA-743, 39-RC-206, 39-RC-207, 39-RC-227, 39-CA-767, and 39-CA-79123 October 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 28 April 1983 Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent and the General Counsel filed exceptionsand supporting briefs. The Respondent filed a briefin response to the General Counsel's cross-excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. `The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions2 only to the extent consistent with thisDecision and Order.We disagree with the judge's fording that the Re-spondent violated Section 8(a)(1) of the Act by "in-structing"employee Spaulding not to sign a unioncard. Spaulding's credited testimony is as follows:"[Supervisor Perry] said that there would be some-one coming with cards for the Union to sign butdon't sign those cards: In other words he wassaying that the union had nothing to offer. So theniTheRespondenthas excepted to some of the judge's credibility find-ings.The Board'sestablishedpolicyisnotto overrule an administrativelaw judge'scredibilityresolutions unless theclear preponderance of allthe relevant evidenceconvinces us that theyare incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d, Cir. 1951).We have carefullyexaminedthe record and find no basis for reversingthe findingsIn findingthatOperationsManagerPerry'squestioningof employeeYezzo violated the Act, wenote particularlythat Yezzoindicated that hewas a union organizer, thatafterYezzoindicatedthathe was a union or-ganizer,Perry indicated that he would "get [Yezzo] for this." We thusnote the coercivecircumstances of the interrogationand findit to be un-lawfulContraryto his colleagues,ChairmanDotson, noting particularly thefact that Perry knew that Yezzowas a paid union organizer,would notfind thatPerry's statement to Yezzo violatedSec. 8(a)(1)ChairmanDotsonwould also reverse the judge's finding thatPerry coercively in-terrogated employee Bostick by asking him ifhe knew anything about aunion.SupervisorPerrydeniedaskingBostickanything about the Union.The judgediscreditedPerry'sdenial primarilybecause Perry admittedasking Yezzo about the Union and because other supervisors asked em-ployees aboutthe Union. Neither ofthese reasonsprovidesa logical basisfor discreditingPerryFurthermore,Bostick's testimony was vague andundetailed.Bostickgave no specificdate or timeat whichthe alleged in-terrogationoccurred, nor did he provide anyadditional details about hisconversationwith PerryIn theChairman's view, the General Counselfailed to sustain his burdenof proving that Perry coercivelyinterrogatedemployee Bostick8We correctthe judge'sOrder by deletinghis erroneousreference toan impression of surveillance violationwhichhe dismissed.I turned to him and said to him `Well, what do youhave to offer?"' From this testimony, we cannotconclude whether Perry, in fact, unlawfully toldSpaulding not to sign a union card(as she firstseemed to testify) or whether he was simply indi-cating that the Union "had nothing to offer,"which we would not deem an unlawful statement.In such circumstances, we, conclude the testimonyis too ambiguous to establish a violation.3We disagree with the judge's fording that the Re-spondent violated Section 8(a)(1) of the Act bygranting a wageincreaseto employee Brownduring the preelection period. The record reflectsthat the Respondent had promised Brown a wageincrease commencing in early April approximately1year before any union activity. WhenBrown in-quired about her raise, Marchisio was at first reluc-tant to agree to it for fear of a possible implicationof election interference. As soon as Brown assuredMarchisio that her raise had been due before theUnion began its election campaign,Marchisioagreed to the promised increase. It was only afterMarchisio agreed to honor his commitment thatBrown stated-without inquiry or prompting fromMarchisio-that she did not care about the Union.The fact that the Respondent granted an employeea raise during the pendency of an election cam-paign does not give rise to an inference of an im-proper grant of benefits when the commitment togive a raise was, made well before the election cam-paign got underway.48 In agreement with thejudge, we find that the Respondent violatedSec. 8(a)(1) of the Act by threatening to install a timeclock if the Unionwon the electionWe note that the judge erroneously attributed thisstatementtoVicePresidentMarchisio when the record reflects thatPresident Diamond made the threat.Chairman Dotson would find that the General Counsel failed to sustainhis burden of proving a threat to install a timeclock.The only witness tothe alleged threat was employee Felton.The record reflects that Feltonhad virtually no independent recollection of her conversation with Dia-mond concerning timeclocksThus,Felton was asked,,"Did you have aconversation with Mr. Diamond?"and she replied, "I think I did. I didn'tremember-itjustwent in one ear and out the other" Even after theGeneral Counsel showed Felton her affidavit,she could not clearly recallwhat Diamond said.When Felton was asked specifically what Diamondtold her she'stated: "Yes,I been heard that we would punch timeclocksof reporting to work at 6 o'clock and leave around 9 or 9 30. And if wedo somebody else's routine that we had to stay three extra hours " Onlyafter further prompting by the General Counsel did Felton even attempttomake a connection between the timeclocks and the Union Felton didnot even appear to be certain whether employees were already requiredto punch timeclocks at the time of her alleged conversation with Dia-mond.In the Chairman's view, the record contains insufficient evidentia-ry support to sustain a finding of a threat of reprisal in the event of aunion victory4 The judge found that the Respondent violated Sec. 8(a)(1) of the Actby granting wage increases and other benefits after the first election andbefore the second Chairman Dotson would find a violation only insofaras the Respondent announced the increased benefits to its employeesshortly before the second election.The record is not clear as to when theactual grant of benefits occurred In the Chairman's view,the Respond-ent could have properly increased wages at the time when the first elec-tion had already been held, no objection to the first election had'alreadyContinued282 NLRB No. 3 PREMIER MAINTENANCE11The judge, relying on T.R W,Bearings,-,257NLRB 442 (1981), found that the Respondent vio-lated Section 8(a)(1) by promulgating a rule pro-hibiting employees from soliciting union authoriza-tion cards during "working time." Subsequent tothe judge's decision, the Board issuedOur WayInc.,268NLRB 394 (1983), which overruledT.R. W, .Accordingly,we dismissthat portion of thecomplaint. However, we adopt the judge's findingthat the Respondent's rule violated Section 8(a)(3)of the Act because it was restricted solely to unionsolicitation. In so doing we find this case distin-guishablefromBrigadierIndustriesCorp.,271NLRB 656 (1984). InBrigadier,unlike here, therewas substantial evidence of production problemsbeing caused by employees leaving their worksites,no evidence of union animus, and the Board foundsignificant the fact that the respondent, emphasizedthat solicitation was permissible on the employees'own time.5The judge also found that the Respondent re-fused to grant employee Russell and other un-named employees wage increases they normallywould have received because of the union cam-paign, thus violating Section 8(a)(1).We agree,however, he failed to fully remedy this violation byawarding backpay. Accordingly, we have amendedthe remedy.6AMENDED REMEDYHaving found that the Respondent unlawfully re-fused to grantwage increaseswe shall order it tomake those employees whole for any losses inwages incurred because of its unlawful conduct,'to be computed as set forth inOgle Protection Serv-ice,183 NLRB 682 (1970), with interest to be paidon the amounts owing, computed in the mannerprescribed inFlorida Steel Corp.,231NLRB 651(1977).ORDERThe National LaborRelations Board orders thattheRespondent,PremierMaintenance,Inc.,Mil-ford,Connecticut, its officers,agents, successors,and assigns, shallbeen filed as yet, and the Union had not yet filed the second petition.However, the record is clear that the Respondent announced an increasein benefits in a letter dated 1 September to employees eligible to vote inthe second election scheduled on 11 September.This announcement ofnew benefits only 10 days before an election leads to an inference thatthe Respondent was attempting to influence the election results in viola-tion ofSec. 8(a)(1) of the Act.5Members Johansen and Babson did not participate inBrigadier Indus-tries.They agree that it is distinguishable but they do not imply that theyadopt the view of the panel majority in that case.5The amounts of backpay and the identity of the employees we shallleave tothe compliance stage of these proceedings.7 Smith & Smith Aircraft Co.,264 NLRB 516, 523 (1982).1.Cease, and ,desist from(a)Coercively- interrogating employees concern-ing their union activities.(b) Promising benefits to employees should theyreject the Union as their representative.(c)Deferring wage increases because of employ-ees' support for the Union.(d)Threatening employees with reprisal if' theyselect the Union as their collective-bargaining rep-resentative.(e)Granting increasedwages and benefits inorder to induce employees to reject the Union.(f)Promulgating and maintaining a rule againstsolicitation which is discriminatory.(g)Discharging employees, transferring employ-ees, or otherwise discriminating against employeesbecause of their union activities.(h) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)OfferDonald A. Abrahams immediate andfull reinstatement' to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority, or otherrights and privileges and make him whole foranyloss of earnings in the manner set forth in the sec-tion of this decision entitled "The Remedy."(b)Make whole all employees who were unlaw-fully refused wage increases. In each case wherebackpay is due under the terms of this Order, itwill be computed in the, manner set forth in thesectionofthisdecisionentitled"AmendedRemedy."(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Remove from its files any reference to theunlawful discharge of Donald A. Abrahams andnotify him in writing that this has been done andthat the discharge will notbe used against him inany way.(e)Mail a copy of the attached notice marked"Appendix" to all employees at their home ad-8 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the noticereading "Postedby order of the NationalLaborRelations Board" shall read"PostedPursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of theNationalLaborRelations Board " 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDdresses, and post copies at its office in Milford,Connecticut. Copies of the notice, on forms provid-ed by the officer in charge for Subregion 39, afterbeing signed by the Respondent's authorized repre-sentative, shall be mailed or posted as appropriateby the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(f)Notify the officer in charge for Subregion 39inwritingwithin 20 days from the date of thisOrder what steps the Respondent has taken tocomply.IT IS FURTHER ORDERED that the consolidatedcomplaints be dismissed with respect to allegationsnot specifically found to be violative of the Act.IT IS FURTHER ORDERED that the objections tothe 'elections in Cases 39-RC-206, 39-RC-207, and39-RC-227 are sustained and that the representa-tion cases are severed and remanded to the officerin charge for Subregion 39 for the holding of suchelections under the supervision of the officer incharge as soon as feasible under the circumstances.APPENDIXWE WILL NOT discharge or otherwise discrimi-nate against any employee because of that employ-ee's union activity.WE WILL NOT in any like or related ' mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole employees who were un-lawfully refused wage increases, plus interest.WE WILL offer Donald A. Abrahams immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interest.WE WILL notify, him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.PREMIER MAINTENANCE, INC.Michael Marcionese, Esq.,for the General Counsel.Lubbie Harper, Esq. (Friedler & Kaplan),of New Haven,Connecticut, for the Respondent.JosephYezzo,Representative, of Stamford, Connecticut,for the Union.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively interrogate employeesconcerning their union activities.WE WILL NOT threaten employees with reprisalsor withhold their benefits should they select Serv-iceEmployees International Union, Local 32-E,AFL-CIO as their collective-bargaining represent-ative.WE WILL NOT promise benefits to employees toreject the Union.WE WILL NOT grant increased wages and bene-fits in order to induce employees to reject theUnion.WE WILL NOT defer wage increases because ofemployees' union activities.WE WILL NOT promulgate or maintain a no-solic-itation rule that is discriminatory.WE WILL NOT transfer employees from oneworksite to another because of the employees'unionactivity.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. This pro-ceeding was tried at Stratford, Connecticut, on July 12,13, and 15, 1982. On a series of charges filed by ServiceEmployees International Union, Local 32-E, AFL-CIO(theUnion) on July 16, 1981, and by Donald A. Abra-hams and William Byrd, individuals, on July 31 andAugust 13, 1981, respectively, the officer in charge forSubregion 39 issued complaints that were finally consoli-dated by Order dated October 8, 1981, alleging variousviolations by Respondent of Section 8(a)(1) and (3) ofthe Act.Petitions in Cases 39-RC-206 and 39-RC-207 havingbeen filed by the Union on May 7 and 8, respectively,and consolidated on May 15, 1981, pursuant to a Stipula-tion for Certification upon Consent' Election approvedJune 11, 1981, an election by secret ballot was conductedJune 26, 1981,amongthe employees of Respondent in astipulatedappropriate unit employed at- Condec andDorr-Oliver.The -tally of ballots revealed that of ap-proximately 32 eligible voters, 15 cast votes for and 16cast votes against the Union. Thereafter, on June 30, theUnion filed timely objections to the election. The ActingRegional Director having found on September 2, 1981,that the issues raised by the objections may best be re-solved by hearing, issued an order consolidating thosematters, on October 8, 1981, with the then existing unfairlabor practice complaint. PREMIER MAINTENANCEIn addition,a petition in Case 39-RC-227 having ;beenfiledby the Union on July 13,1981,pursuant to a Stipu-lation for Certification upon Consent Election approvedon July 28,an election was conducted on September 11,1981,among certain employees of Respondent at otherlocations in the Stamford,Connecticut area,in an appro-priate bargaining unit.The tallyof ballots revealed thatof approximately 14 eligible voters, 2 cast votes for, and7 cast votes againstthe Unionand 7 ballotswere chal-lenged.The challenged ballots accordingly were suffi-cient to affect the results of the election.Thereafter, onSeptember 16, the Union filed timely objections to theelection andon September 18 Respondent also filedtimely objections to conduct affecting the results of theelection.The ActingRegional Director found that theissues raised by the Union'sObjections 1, 2, and 4 maybest be resolved on the basis of record testimony at thehearing sincetheyraised substantial and material factualissues.The ActingRegional Director also recommendedthat Respondent's objections be overruled on the basis ofits failure to submit evidence in support thereof. It wasfurtherfound that the challenges to the ballots of threeemployees be sustained and accordingly the remainingchallenges need not be resolved since their votes wouldno longer be determinative.On December 22, 1981, theBoard affirmed the findings of the Acting Regional Di-rector in his Report on Objections and ordered that thematter be referred to him for the purpose of arranging ahearing.Thereafter,by order dated January 14, 1982,Case 39-RC-227 wasconsolidated for hearing with theabove-noted representation and unfair labor practicecases.The Respondent filed an answer denying the commis-sion of unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally, and to file briefs. TheGeneral Counsel and Respondent submitted briefs whichhave been considered. On the entire record in the case,and from my observation of the witnesses and their de-meanor,Imake the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRespondent,a Connecticut corporation, has an officeand principal place of business in Milford, Connecticut,and has been engaged in providing janitorial services tovarious companies and facilities in the State of Connecti-cut.During the 12-month period ending July 31, 1981,Respondent received at Milford products,goods, andmaterials valued in excess of $50,000 directly from pointsoutside the State of Connecticut and during the same in-terval,Respondent provided services valued in excess of$50,000 to other companies in the State of Connecticuteach of which was directly engaged in interstate com-merce.The complaint alleges, Respondent admits, and Ifind thatit is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.13V_41_,5- °rIITItECABOF.''QRGANIZATION INVOLVIiDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor 17years Respondent has been engaged in provid-ing ' cleaning services under contractswithcommercialand industrial companies located in Connecticut.It doesitswork at more than 50 facilities and employs over 100peoplewho mostly work part time in the evenings.During the period involved herein, Respondent providedservices at-9 or 10 facilities in Stamford,which were in-volved in this proceeding.Respondent is owned by Allan Diamond,president,and Robert Marchisio,, vice president.Marchisid's re-sponsibilities involved the day-to-day functioning of theoperations,althoughbothowners participated insettinglabor relations policies and wage rates. Both partners vis-ited the facilities on a regular basis. Richard Perry, wasoperations manager and responsible in the Stamford andNorwalk'area.None of Respondent's employees wererepresented by a union.Union activity commenced at some of Respondent's fa-cilities in the spring of 1981 and continued until thesecond election held in September of that year. Theexact date of Respondent's knowledge and awareness ofthis activity is in dispute.However,undoubtedly the ac-tivity began after Respondent hired Joseph Yezzo, an or-ganizer in the employof the Unionon April20.Accord-ing to Respondent,ithad been apprised by the companyit serviced at the so-called Condec facility that there hadbeen a theft problem since March,and Yezzo was em-ployed by Respondent as part of its attempt to determinewhether anyof its own employees were involved in thethefts.Of course Yezzo initiated;the union campaign almostimmediately by distributing union cards and holdingmeetings at the union hall. He began this activity at theCondec and Dorr-Oliverfacilities,and continued atother facilities in the Stamford area.Respondent con-tendsthatithad no knowledge of the union activity atits jobsites until it received copies of the representationpetitions filed on May 7 and 8, 1981. A synthesis of thetestimonyof Yezzo,the organizer,and Perry,Respond-ent'smanager,reveals that the Respondent,at leastthrough Perry,had acquired this information prior to thefiling of the petition.Perry testified that during a visit tothe Baldwinfacility,he was handed anenvelope by twoemployees. Incredible as it may seem,Perry testified thathe did not look at the envelope but placed it on the seatof his car.However,a couple of days later,having beentold by Marchisio that'there were rumors going aroundabout a union,Perry was motivated to look at the enve-lope and saw it contained a union business card withYezzo's name on it.At CondecthatFriday,Perry states he approachedYezzo and asked if he knew anything about a union towhich Yezzo replied no.Perry statestheywent into aconference room where,he confronted Yezzo with the 14DECISIONSOF NATIONALLABOR RELATIONS BOARDcard,who still denied it was his. But after Perry in-formed him he could retain his job, Yezzo admitted thatitwas his card. Yezzo testified that this incident oc-curred on May 5 and, moreover, he stated without con-tradiction that Perry was angry and upset after Yezzoadmitted that he had been organizing and Perry stated,"I'llget you for this." In addition, Yezzo also testified,without contradiction, that Perry had asked him if hewould testify at a Board hearing against the Union towhich Yezzo replied that he would not. Finally, Yezzotold Perry that he was a salaried employee of the Unionand advised him to get in touch with his bosses whoshould consult an attorney and communicate with theUnion. On May 5, in addition, the Union sent a letter toRespondent demanding recognition to which it receivedno response.Yezzo stated that, thereafter, he continuedworking at Condec, and actively engaged in his organi-zational activity. I find, on the basis of the above, thatRespondent had knowledge of union activities prior tothe filing of the petitions. In the course of the campaignit is alleged that Respondent committed numerous unfairlabor practices that will be separately discussed.B. The Alleged Violations of Section 8(a)(1) of the ActAs just noted above, Perry admitted approachingYezzo at' the Condec facility and asking if he knew any-thing abouta union.This statement in context of hisquestioning of Yezzo concerning the union business cardconstituted an unlawful interrogation in violation of Sec-tion 8(a)(1).An employee named Nate Bostick at Dorr-Oliver testified credibly that about 2 or 3 days after hehad signed a union card, Perry came around and asked ifhe knew anything about a union. Although Perry deniedtalking to Bostick about a union, I do not credit him inview of hisadmissionsand inconsistencies in his testimo-ny. In addition it is clear that Perry and other managerialand supervisory employees were circulating throughoutallthe facilities either questioning or discussing theUnion with the employees. Thus, the interrogation ofBostick constitutes an additional violation of Section8(a)(l).William Byrd, a supervisor at the Condec facility fromSeptember 1980 until August 1981, testified that after ameeting of employees conducted by Diamond andMarchisio on May 8, both partners met with Byrd andAl Hickersson, the other supervisor at Condec, and di-rected them to talk to employees, find out how theywere going to vote in the election, and try to convincethem to vote against the Union. Moreover, Diamondtold them that three employees, Donald Abrahams, UtonSmith, and Iver Smith, were brought in by Yezzo andthatDiamond wanted to get rid of them any way hecould. Byrd and Hickerson were also instructed to tellpeople who were going to vote for the Union that theywould get a 25-cent raise and better holidays and bene-fits. In their own testimony, Diamond and Marchisio didnot allude to these matters, as related by Byrd, and didnot enter specific denials. Byrd, on the other hand, statedthat he spoke to employees in the manner instructed and,thereafter, reported to the two officials about a weekbefore the election concerning the employees he knewwho were definitely voting no, and those whom hethought were going to vote yes. Byrd said he continuedto keep his employers updated numerous times before theelection.Inquiringof employees about the manner inwhich they intend to vote is clearly violative of Section8(a)(1), particularly in this situation when there is no evi-dence that Byrd or anyoneelse insupervision assuredthe employees against reprisals. IEmployee OllieSpauldingwho worked at NCSS facil-ity in Stamford2 testified that in June, Perry spoke to herin the hallway and said there would be someone comingwith cards for the Union but she should not sign. He saidthat the Union had nothing to offer. In his testimony,Perry stated that he called a meeting with Spaulding andothers at NCSS to warn them that Yezzo was trying toget into the building and that he was a union organizer.The complaint alleges that this conduct on the part ofPerry unlawfully created the impression that the unionactivitieswere under surveillance.Actually, I creditSpaulding who said she was the only one spoken to byPerry because the one other employee at the facility wasupstairs at the time. At this point, Spaulding had alreadysigned a union card, the petitions at Condec and Dorr-Oliver had already been filed, none of which could haveoccurred without union activities having taken place. Athreat or a prefatorystatementdoes not necessarilyconvey to employees that their activities have beenunder surveillance. 3Moreover, although Perry testifiedthat he referred to Yezzo byname in hisconversationwith Spaulding, the latter did not indicate in her testimo-ny that any particular employee had been designated byPerry as the one who was soliciting authorization cards.The Board has stated, "Such generalized statements toemployees, which are not directed to any employees' or-ganizing activities, are insufficient to create the impres-sion of surveillance."4 Accordingly, I shall dismiss thisallegationallegingthatRespondent violated Section8(a)(1) by unlawfully creating the impression of surveil-lance.It is also alleged that by telling Spauldingnot to sign aunion card, Perry further violated Section8(a)(1) as suchstatement contained an implied threat of reprisal. InMet-ropolitan Life Insurance Co.,256 NLRB 626, 633 (1981),Administrative Law Judge Steven B. Fish, with Boardapproval, stated that "an employer is free to noncoerci-vely convince his employees that it wasagainst their in-terest to execute authorization cards, but cannot orderthem to refrain from doing so." In the instant case Perrytold Spaulding that Yezzo was coming around withunion cards and then, in effect, instructed her not to signone. I find this conduct to constitute a threat in violationof Section 8(a)(1) of the Act.Vice President Robert Marchisio testified with respectto Respondent's policy aboutwage increases.He statedthat at Condec and Dorr-Oliver, as well as the otherStamford facilities, an employee within 6 months wouldreceive a raise if properly doing his job and his attend-1Struksnes Construction Co.,165 NLRB 1062 (1967).zThis facility was among those where the election on September 11was conducted.'SeeBrooks ShoeMfg. Co.,259 NLRB 488(1981).4 PalbyLingerie,252 NLRB 176 (1980) PREMIERMAINTENANCE15ance was good. However, Marchisio further' stated, he=denied requests for raises before the election because hehad been advised that they could not be given duringthat period.Moreover, he told Perry to inform employ-eeswho requested'raisesthat the Company could notgive raises to them because- of the Union. A referencewas made to an employee named Gregg Russell,who, inthe period prior to the election, had, been transferredfrom Condec to the Bowater facility' to a job which in-volved move responsibility.Marchisio said that type oftransfer would ordinarily give rise to a wage increase butRussell did not receive it because Respondent learnedafter the transfer that he was cheating the Company.Nevertheless,during the course of the investigation,Marchisio submitted an affidavit in which he stated thatRussell deserved a pay raise but he told Perry' not togive it to him because of the upcoming union election. Inthe same statement Marchisio referred to Russell andother employees who had requestedwage increases buthad not received them for the same reason.,Marchisio further testified before the elections atCondec and Dorz-Oliver, he did not freeze wages andbenefits at other Stamford facilities. Thus, it is clear thatwage increaseswere only withheld at the Condec andDorr-Oliver plants that were confronted with an elec-tion.Deferringwage increases,which normally would havebeen granted as a matter of company policy, tend to im-press'on employees that their union activities and/or theunion campaign and the possible success of the Union atthe pending election are the reasons for denying thewage increases at the time. Particularly in the case ofemployee Russell who appeared to have had a valid re-quest for a wage increase in view of his added responsi-bilities,Respondent's refusal to grant him a raise and, inaddition, increases to other employees who would nor-mally have received' them constitute a violation of Sec-tion 8(a)(1) of the Act.Blackstone Co.,258 NLRB 945,948 (1981). Although Respondent asserts that it took thisaction, or nonaction, on advice of counsel due to thepending election, this does not militate against a findingof violation of the Act.Dorn's Transportation Co.,168NLRB 457 (1967).Valerie Felton, an employee at Bowater, an affiliate ofCondec, testified that she had a conversation with Dia-mond, in which he said that if the Union were put in, theemployees would have to punch timeclocks and reporttowork at 6 p.m. and leave about 9 or 9:30 p.m. Al-though Felton's recollection had to be refreshed by re-ferral to her affidavit, the testimonyis in somerespectbolstered byMarchisiowho stated that he had beenthinking of putting in a timeclock at Condecas a resultof employees coming in at all times and leaving early.Although he said the problem had existed before and hehad been thinking of taking this action for the last 17years, he brought it up again and, of course, this was justafter the representation petitions were filed. In this over,allcontext, I credit Felton and find that Marchisio'sstatement constituted a threat to install a timeclock, acondition not then obtaining at Condec and, accordingly,violated Section 8(a)(1) of the Act.''IJ_has7beeiipreviouslynoted that Byrd,then a supervi-sor, had been instructed to promise employees increasesinwages,holidays,and vacations provided the Unionlost the election.Moreover,Byrd stated that he imple-mented this by telling it to a number of employees andmaking these types of promises.As I have credited Byrd,who was corroboratedby thetestimony of Abrahamsthat Byrd promised him a 25-cent increase if he votedagainst the Union,this promise of benefits premised onthe defeat of the Union in the election clearly violatedSection 8(a)(1) of the Act.In the same vein,Marchisio conceded giving a raise, toemployee ViolaBrown after the filing of the petition. Hedid state,however,that she had receivedthis raise be-cause it had been previously promised.On the otherhand, Brown testified that she had been due for a raiseearly in April and had not received it. She asked Perryabout it without success. Again,when Marchisio camedown,she asked him about the raise that had been prom-ised since last year,and was told that he was not at liber-ty to give her one because there was union activityabout.She finally received her raise on May 5 but onlyafter she told Marchisio that'she did not care about theUnion,who then gave her, 30 cents stating that the extranickelwas for inflation.AlthoughMarchisio said hegave her the increase only because she had been prom-ised one,he did not deny any of the conversation as de-scribed by Brown.I find that Respondent further violat-ed Section 8(a)(1) by giving a previously denied wage in-crease to Brown,after she stated that she, did not careabout the Union.However, the General Counsel's contention thatMarchisio's statements to Brown constitutedan addition-al violation of Section 8(a)(1) by unlawfully creating theimpression of surveillancewhen he toldBrown that hecould not give her a raise because of the union activitygoing on is withoutmerit.As previously noted,this typeof generalization with reference to ongoing union activi-ties does not constitute unlawful creation of impressionof surveillance. sHowever,Brown further testified that just prior to theelection,she told Marchisio that,on June 26,the date ofthe election,she would be on vacation and could not be,in to vote. Marchisio said he would pay her to stay, andvote and, she said she would and did.Thispromise ofpayment toan employeein order to vote clearly violatedSection 8(a)(1).Through the testimony of Respondent'switnesses, it isconceded that subsequent to the election on June 26 atCondec and Dorr-Oliver, ; Respondent increased wagesand benefits not only at those'two facilities but also atthe others in the Stamford area which comprised the unitwhich was voted at the September election and were atthis time in the, process of being organized by the Union.Marchisio testified quite,candidly that after the peti-tionswere filed but before the election at Condec andDorr-Oliver, the starting rate for new employees 'at. thesefacilitieswas increased from $3.50 to $3.75 per hour.Further,Marchisio testified,as did Diamond,that after5PalbyLingerie,supra 16DECISIONSOF NATIONALLABOR RELATIONS BOARDthe June 26 election, it was decided to similarly increasethe starting rate at allitsStamford facilities, this despitethe fact that they were aware the Union was' about tofileobjections to the election. Although Marchisio andDiamond contended that this change was the result of along study of existing conditions rather than the unioncampaign,I place little credence in that response. In ad-dition, they stated they were unaware of activity at fa-cilities other than Condec and Dorr-Oliver. On the' otherhand, Perry testified that he had learned by early May ofthe organizationalactivities at other facilities. In anycase,the matter was put to rest by the distribution byRespondent of a letter on September 1 to all employeeswho were eligible to vote in the September 11 election.This letter indicated the current pay rates, holiday pay,and vacation pay that represented increased benefits overwhat had previously been obtained.It has long been held that the grant or promise of newbenefits during an election campaign is unlawful. TheSupreme Courthas said:"The danger inherent in well-timed increasesin benefits is the suggestion of a fistinside thevelvet glove. Employees are not likely to missthe inference that the' source of new benefits now con-ferred is also the source from which future benefits mustflow and which, may dry up if it is not obliged."NLRBv.'Exchange Parts Co.,375 U.S. 405, 409 (1964). Howev-er, it mustbe concluded that the grant of benefits is re-lated to the union activity of the employees rather thanthe application of an employer's normal practices. Theformer represents conduct that interferes with the rightsof employeesto engagein organizational or union activi-ties.In the instantcase,the September 1 letter to theStamford employees involved in the September 11 elec-tionflowed, I am convinced, from the Union's organiza-tional campaign. This is highlighted by Respondent's ref-erence inthe letter that only it can "deliver" on itspromises.I find that the granting of the wageincreasesand other benefits to the Stamford employees after thefirst election and prior to the second election violatesSection 8(a)(1) of the Act.6Finally on May 8, Respondent held a meeting of em-ployees in the lobby of the Condec facility during whichDiamond read a notice and thereafter distributed it tothe employees. The notice stated:It has been brought to our attention that, one or twoemployees have beenpressuringother employees tosign union authorization cards. Further, we havebeen informed that such activity has and is beingcarried on in the workingareasand on workingtime.This is not permitted under the law. Shouldsuch activitycontinue, those involved shall be sub-ject to strict disciplinary action including discharge.No evidence was presented by Respondent of alleged"pressuring" of employees to sign union authorizationcards. The rule as published and distributed refers to andprohibits only solicitation on behalf of the Union, and assuch is clearly discriminatory and violatesSection 8(a)(1)and also Section 8(a)(3) of the Act.7Moreover,'even though an employer may maintain andenforce a nondiscriminatory no-solicitation rule thatwould prohibit solicitation by unions and other employ-'ees in workingareasduring working hours,8 it does havean obligation to clarify any ambiguity that may arise asto its meaning. The Board has held that a rule prohibit-ing solicitation during "working hours" or on "workingtime" is presumptively invalid and that 'an employer whoenforces such, a rule must clarify to the employees, inorder to overcome such a presumption, that it does notapply to breaktimes, mealtimes, or other nonwork peri-ods.TRW, Inc.,257 NLRB 442 (1981). No such clarifi-cation exists, nor was there any evidence of such pre-sented herein. Thus, as noted, Respondent violated Sec-tion 8(a)(1) of the Act by promulgating and distributingthis rule.C. The Alleged Violations of Section 8(a)(3) of the Act1.Joseph YezzoYezzo was hired on April 20, 1981, by Perry who, hadbeen instructed by Marchisio to hire someone on a part-time basis of approximately 3 hours an evening to checkon the employees at Condec. Marchisio stated that at thebeginning of March he had been warned by the Condecmanagement that there appeared to be a theft problem atCondec and Respondent's employees were among thoseunder suspicion. ,At this time Yezzo was a full-time em-ployee and organizer for the Union. As indicated above,Yezzo immediately began distribution of authorizationcards and commenced organizing the people at Condecand Dorr-Oliver. He stated that shortly thereafter, as helearned that Respondent had employees at additionalsites,he started this activity at other, locationsenlistingthe help of other union organizers in these efforts. In ad-dition,since lateApril, he heldmeetingsweekly for theCondec and Dorr-Oliver employees that were also at-tended by employees from the other facilities.On May 5, as discussed above, there was the confron-tation between Perry and Yezzo in which the formershowed Yezzo his union business card and thereafter, ac-cording to Yezzo, Perry stated he would get him forthis. Perry, testifying subsequent to Yezzo at the hearing,acknowledged all this except the last threat, but did notspecifically deny it or allude to it in his testimony.On May 8 Perry informed Yezzo he would be termi-nated at Condec but would remain with the Company inanother jobas a regularcleaning employee at' another fa-cility.This assignment was located at an electronics sur-veillance company where he would' be the only employ-ee of Respondent working and would be locked in whiledoing his job. Yezzo asked Perry why he was beingtransferred, but Perry replied that was all he could, say.Yezzo told Perry he would have to think it over 'and thefollowing night he called Marchisio and told him he6BlackstoneCo, 258 NLRB 945, 951 (1981), affd in pertinent part 6857 Atlas Metal Parts Co.,252 NLRB 205 (1980).F 2d 102 (3d Cu. 1982).8 Republic Aviation v. NLRB,324 U S. 793 (1945) PREMIERMAINTENANCE17would have to decline the offer. He thereby terminatedhis employment.The complaint alleges that by transferring Yezzo fromthe Condec facility to another, Respondent violated Sec-tion 8(a)(3)of the Act. Respondent contends, on theother hand, that the security problems at Condec had"abated" and there was no longer any need for Yezzo,and consequently it offered him a job at another build-ing. Iam not persuaded by thisargument.Marchisio tes-tified that he had been informed by Condec officials thata security problem existed at the facility in early March.Now it is urged that the security problem had abated bythe latter part of April, and yet, Respondent only hiredYezzo on April 20. Other than this self-serving state-ment, no evidence has been adduced that the securityproblem, if one did exist, was no longer troublesome bythe latter part of April.What is clear is that Respondentbecame aware of Yezzo's activities as an organizer atleastseveral days before May 5, when Perry confrontedhim with his business card from the Union and based onthe credited testimony of Yezzo, threatened that hewould get Yezzo for this. Then just 3 days after that, onMay 8, Perry, without further explanation, informedYezzo of his transfer to the other facility. Interestingly,of the sites at which Respondent had employees in theStamford area, the one to which Yezzo was to be trans-ferred involveda singleemployee so that Yezzo wouldbe indeed isolated and clearly have no one to organize.Accordingly, I find that by reason of its transfer ofYezzo from Condec to the one-man facility, Respondentviolated Section 8(a)(3) and (1) of the Act.102.Donald AbrahamsAbrahams was hired and commenced work at Condecon April 30, 1981. He testified that hesigned a unioncard and attendedmeetings.July 24 was Abrahams' lastday of employment. The following evening he wasunable to get to his job at Condec because he was re-quired to work overtime on his daytime job which wasunder the C.E.T.A. progam. Abrahams testified that inthe afternoon he called his mother and asked her to tele-phone Respondent before 4:30 p.m. and inform Respond-ent that he would be working late. She reported to himthat she was unable to get through on the phone andthen he tried to call from work, but with thesame result.Abrahams had been traveling to Condec with his twouncles,the Smiths.When he had to work overtime thenext night, he instructed his uncle, Uton Smith to tell hissupervisor that he was working overtime and could notget in to work. Sidney Bingham, called as a witness byRespondent, testifiedon cross-examinationthatUtonSmith gavehim a messagethatAbrahams had beentrying but was unable to come to work, nor could he10 Respondent in its brief stated that Yezzo was offered the other jobbecause "there were no supervisory jobs available at Condec " No proba-tive evidence was presented to establish thatYezzopossessed the statuto-ry indicia for supervisory status and absent such evidence,Ifind that hewas an employee within the meaning ofthe ActRespondent has arguedthatYezzo was not constructively discharged. I find it unnecessary todiscuss that question since it is not alleged that Yezzo was constructivelydischarged, and it is clear that Yezzo declined the job at the facility towhich he was transferredreach the office. Bingham said he was the supervisor anddid not bother relaying themessage becausePerry, themanager,seldom came aroundand sometime Binghamdid not see him when he did come.Uton Smith further testified that the followingeveninghe saw Perry in the cafeteria and the latter asked himwhat had happened to Abrahams. Smith informed Perrythat Abrahams was unable to get in to work. Perry thentold him that Abrahams was fired, and Smith later re-peated this to Abrahams. As a result Abrahams did notreport to work any longer. Perry denied having spokento Smith concerning Abrahams and, of course, deniedtelling Smith he had been fired. Further, he testified thathe had not told Abrahams at any time that he was fired.I credit the testimony of Smith and of Abrahams, ratherthan Perry, who in the course of his testimony was attimes evasive and also inconsistent. Abrahams then filedan unfair labor practice charge.Abrahams stated that about a week later he calledMarchisio and asked what happened to his job,relatingthat he had been fired by Perry. Abrahams asked if hecould get back his job and Marchisio responded that hewould call when an opening came but he never did.Marchisio claimed that Abrahams called him in Octoberand wanted to come back to work. Marchisio told himtherewas still a charge against the Company and hecould not give him the job back unless he cleared it withthe National Labor Relations Board.Finally,Abrahams' employment record contained thefollowing handwritten legend:Note: Joe Yezzo brought Donald Abrahams intowork 4/30/81. One day before eligibility for elec-tion 5/1/81, so he could vote? Something not right.Byrd, a supervisor, testified that after the May 8 meet-ing at Condec, Diamond met with the supervisors andtold them that there were three people brought in byYezzo he thought was part ofa union andhe wanted toget rid of them any way he could. Diamond named thethree as being Abrahams, Uton, and Iver Smith. Byrdtestifiedcredibly on this matter and, moreover, thesestatements attributed to Diamond were not specificallydenied or referred to by Diamond in the course of histestimony.The General Counsel contends that Respondent dis-charged Abrahams because of its belief that,having beenreferred by Yezzo, he was involved in the union activi-ties.On the other hand, Respondent contends it neverfiredAbrahams, but that he merely had absented himselfwithout calling and never returned to work. With regardtoAbrahams' calls to be reemployed, Respondent aversthat it was under no obligation to put him back to work,particularly in view of its policyconcerningemployeeswho are absent without calling in.At the outset, Abrahams had signed a union authoriza-tion card and also attendedunion meetings,clearly pro-tected activities under the Act. Although Respondent in-dicates that these actions constitutedminimal union ac-tivity, it is clear that Respondent undoubtedly believedAbrahams was engaged much more deeply as indicatedby the note written on his employment record as quoted 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDabove, coupled with Diamond's statementto SupervisorByrd that he would like to get rid of Abrahams and hisuncles in view of their referral by Yezzo. However, it islong settled that the Act is violated if an employer actsagainst employees in the belief that they have engaged inprotected activities,whether they actually did so.l1Moreover, the employment record notes and Diamond'sstatement' 'toByrd reveals Respondent's feelings andanimus toward Abrahams.The, main thrust of Respondent's argument is thatAbrahams was never fired but that he just failed; toreturn to work after July 24. Based on the credited testi-mony of Bingham, a witness called by Respondent, thatUton Smith informed him of the reason for Abrahams'absences as well as Perry's statement to Uton Smith thatAbrahams had indeed been fired, I fmd that Abrahamswas discharged despite the fact that he had not been per-sonally told of that action at the time.Presumably, Respondent would contend that even if ithad discharged Abrahams, it had done so for reasons ofAbrahams' failure to report to work withoutcalling. Ifind no merit to this defense. Although Respondent maywell have had a policy of discharging employees whofailed to appear for work and did not advise the Compa-ny in advance, Diamond testified that after a first suchabsence, Respondent's officials attempted to sit down andexplain the importance of a phone call to the Company.Such an employee is then instructed in the future to callor face termination. No evidence was adduced by Re-spondent to show that Abrahams' absence was a recur-rent problem or had been warned. In addition, it is notedthatMarchisio had testified that when Abrahams hadcalled to see whether he could get back his job, he wastold that he could not be taken back until the matter wasresolved by the National Labor Relations Board.12 Sucha statementis significant at this point because Marchisiohad not advanced Abrahams' absence as the reason fornot being reemployed. Accordingly, I fmd that Respond-ent discharged Abrahams in violation of Section8(a)(1)and (3) of the Act because of his actual engagement orperceivedengagement in union, activities. 133.William ByrdByrd was a supervisor at Condec since September1980, reporting to Perry. His schedule involved workingfrom,6 to 10:30 p.m., 5 days a week, and on Saturday hecame in toshampoo the carpeting. While on vacation inJuly 1981, after election had been held at Condec, hegave an affidavit to the NLRB. On his return from vaca-tion on July 29, Byrd was informed that a new supervi-sor, Bingham,had been appointed. Perry told Byrd that11 SeeNLRB v. Link-Belt Corp.,311 U.S 584, 589-590 (1941).12This in and ofitself appears to be a violationof the Act which,however, isnot alleged in this complaint.12, Inits briefRespondent seeks to apply the Board's doctrineset forthinWrightLine,251 NLRB1083 (1980).Because thattheorypresupposesan otherwise valid motive for dischargingan employee, it would have noapplicability to a situationwhere an employercontends it had not dis-chargedthe employeebut ratherhe had quit. As the alternative thatAbrahams was terminated because he was absentwithoutcalling in, Ihave found such defense withoutmeatand indeed pretextual.The Boardhas held unnecessarya -Wright'Lineanalysis in such a situation.LimestoneApparel Corp., 255NLRB 722 (1981); 'Bingham wasthere to supervise the "place" (Condec)and that Byrd's hours had been reduced, more work wasadded to his regular routine, and there would be nomore Saturday work for him. Also on that date he metMarchisio ` in the lobby at Condec who said he knewByrd had given a statement'to the Board. This was ac-knowledged' byMarchisio in his testimony. Further,Marchisio said that he lost a few people at Dorr-Oliverand was going to get rid of' a few more because het'hought' most of the votes came from Condec. Marchisiodid not specifically deny this' latter statement and al-though Hickerson,also asupervisor at Condec, waspresent, he did not testify at the hearing.On Friday of the week of his return from vacation,Byrd sustained a nose bleed and left work to returnhome. Marchisio acknowledged that Byrd notified one ofthe supervisors before leaving.14Having left on Friday, the following workday,Monday, August 3, Byrd called, Perry and told him thedoctor advised that he stay out a ,week because of hiscondition. At that point Perry told him he was sorry buthe could not keep his job open any longer. Byrd filed anunfair labor practice charge on August 13.Byrd obtained a note from the. doctor on September 15and testified that he did so in order to return to his joband present it to Respondent. However, he also statedthat he 'did ,not give this doctor's note to the Companybecause by then they had already terminated him.Perry, testified, in agreementwithByrd, that, onAugust 3 the latter had called and said he had seen adoctor and would have to be out for a week, and he toldByrd to get a doctor's slip. At this point the accounts ofthe incident diverge because Perry testified that he re-ceived another call from Byrd on August 10 who statedthat the doctor had ordered him to stay out anotherweek and, according to Perry, he told Byrd again to geta doctor's note. It is undisputed that, Byrd obtained thenote from the doctor which is dated September 15 andwas never sent or tendered to Respondent by Byrd.The initial issue concerning Byrd is whether he hadbeen discharged at all by Respondent who contends thatitnever did so but rather Byrd merely did not return tohis job nor did he tender a note from the doctor as re-quested by Perry, On the other hand, the General Coun-sel contends that Byrd had informed Perry on August 3of his physical condition and doctor's instructions andhad further offered to supply a doctor's note but Perryhad said that they could no longer keep open his job. Itisurged that this statement by Perry conveyed the im-pression to Byrd that he was terminated as of August 3.Clearly these contradictory contentions arise from a con-flict in credibility between Byrd and Perry. Although inprior resolutions I have not found Perry to be a verycrediblewitness, nevertheless, it is the burden of the14 Byrd, who apparently suffered from high blood pressure, was proneto nose bleeds In January of that year he had such an incident and leftthe premises without notifying anyone.Marchisio told him on his returnthat this could not be tolerated and actually fired him However, theother employees walked out in protest and as a result Marchisio askedhim to return.In addition Byrd was not asked then to bung in a doctor'snote although he had been hospitalized for 9 days. PREMIER MAINTENANCEGeneral Counsel to support his contention by a prepon-derance of the evidence which, in the case of Byrd's al-leged discharge, I find he has not sustained. I base thison certain discrepancies in the testimony of Byrd him-self.According to Byrd he had only one telephone con-versation with Perry and that this occurred on August 3,it isagreed. Apart from whether there was a subsequentconversation on August 10 as stated by Perry, Byrd'sstatement on August 3 that he had seen a doctor and wasordered to stay home a week conflicts with the doctor'snote dated September 15, which was received in evi-dence. This clearly states that he saw Byrd for the firsttimeon August 6 and repeats that Byrd was under hiscare from August 6 to September 8. It would appear thatByrd had not seen the doctor on August 3 when hecalled Perry and informed him of his condition. It is alsomystifying that Byrd did not obtain a note from thedoctor until September 15 despite the fact that he hadbeen discharged by the doctor on September 8, and hadoffered to do so to Perry on August 3. Even securingthe note on September 15, allegedly to reclaim his job,conflicts with Byrd's testimony that he believed he wasterminated on August 3 and his filing of the unfair laborpractice charge on August 13.In addition it is conceded that during this period of hisabsence, Byrd continued to work at his full-time daytimejob.Although it is conceivable the doctor may have toldByrd that his condition would warrant his working day-time but his second job might be too much for him tobear, it is also possible that Byrd could have substantiat-ed this in a timely note to RespondentByrd's course of conduct relies on his statement thatPerry told him on August 3 his job could not be held forhim. I cannot find that these words attributed to Perryeven if said, which were vague as to date of termination,and spoken in context of obtaining doctor's notes, weresufficient to constitute a constructive discharge. Insteadof Byrd following through with his offer to submit adoctor's note, he filed an unfair labor practice charge.Also, although it is true Respondent had learned thatByrd had given an affidavit to the Board while on vaca-tion, it took no action against Byrd even though he re-ported 2 days late from vacation without notifying Re-spondent.Finally the fact that Byrd's duties werechanged on his return from vacation again does notchange this result since Respondent's installation of an-other supervisor above Byrd affected both him andHickerson,also asupervisor, and Byrd was not singledout thereby because of his having supplied an affidavit tothe Board. On the basis of all the above, I find that theGeneral Counsel has not sustained her burden of show-ing by a preponderance of evidence that Byrd was dis-charged because he had cooperated with the Board in-vestigation, or even indeed that he had been dischargedat all.Accordingly, I shall recommend dismissal of theallegations that Byrd had been unlawfully discharged inviolation of Section 8(a)(1) of the Act.IV. THE OBJECTIONS IN THE REPRESENTATION CASES19A. Cases 39-RC-206 and 39-RC-207The Union filed timely objections to conduct allegedlyaffecting the outcome of the election. Ater investigation,a hearing on objections was ordered relating to the trans-fer of employees for the purpose of influencing the elec-tion and promises of economic benefits for the same pur-pose The Regional Director, during the course of the in-vestigation, found other objectionable conduct not spe-cifically alleged with respect to interrogation of employ-ees, threatening of more onerous working conditions,and promulgating a rule prohibiting employees from en-gaging inunion activities on working time and workinghours. I have found extensive violations of Section8(a)(1) of the Act that are coextensive with the objec-tions consolidated herein as well as the additional objec-tionable conduct found in the investigation. The Boardhas stated that "conduct of this nature which is violativeof Section8(a)(1) is,a fortiori, conduct which interfereswith the exercise of a free and untrammelled choice inan election."PlayskoolMfg. Co.,140 NLRB 1417 (1963).This is so "because the test of conduct which may inter-fere with `laboratory conditions' for an election is consid-erablymore restrictive than the test of conduct whichamounts to interference, restraint or coercion, which vio-lates Section 8(a)(1)."Dal-Tex OpticalCo., 137 NLRB1782 (1962). I find, therefore, that Respondent didengage in conduct interfering with the election and thatthe Union"s objections thereto are sustained.B. Case39-RC-227A hearing was ordered with respect to timely objec-tions filed by the Union to the effect that the Employerhad a supervisor maintain surveillance at the election,that the Employer granted wageincreasesto unit em-ployees after the filing of the petition on July 13, andthat the Employer solicited its employees to withdrawtheir union designations. i s As I have found that Re-spondent violated Section 8(a)(1) of the Act by grantingwage increases to employees in this unit after the filingof the petition, I further find, in accordance with theDal-Texprinciple, that such conduct interferes with theexercise of a free election, and the Union's objectionthereto is sustained.As to the objection that a supervisor surveilled theelection the record reveals that, during the course of theelection,Tom Woody was stationed at the polls check-ing off employees'nameson a copy of theExcelsiorlistas they proceeded to the voting(ExcelsiorUnderwear,156 NLRB 1236 (1966)). Marchisio testified that at thistime,Woody acted as a supervisor, filling in for Perry, atleast three times a week every week, visiting variousStamford facilitiesMoreover,itisalso conceded thatWoody replaced Taylor, an admitted supervisor. It has15The Regional Director'sReport on Objections was adopted by theBoard absent exceptions thereto In this election determinative challengeshad been filed but the Board adopting the Regional Director's recom-mendation that the challenged ballots to three employees be sustainedand that it was, therefore,unnecessary to rule on the remaining chal-lenged ballots as they were no longer determinative 20DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen long established that the stationing in the pollingarea of a supervisor conveys to employees that theirunion activitiesare beingobserved and that such conductdestroys the laboratory conditions necessary for a freeelection. SeeElectricHose & Rubber Co.,262 NLRB 186(1982).A fortiori, when the supervisor, as here, is en-gaged in acheckoff of names on theExcelsiorlist.Ma-sonicHomes of California,258 NLRB 41, 48 (1981). Ac-cordingly, this objectionis sustained.The final objection alleges that Respondent solicitedits employees to withdraw their union designations. Al-though the record is replete with evidence that the Re-spondent and it supervisors sought to dissuade employeesfrom signing cards and voting for the Union, there is nospecific evidence of any attempt to solicit withdrawals ofthe authorization cards. In any case sufficient groundshave already been established to set aside the election.Accordingly, I shall recommend that this objection beoverruled.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THEREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent discharged Donald A.Abrahams, in violation of Section 8(a)(1) and (3) of theAct, I recommend that Respondent be ordered to offerhim reinstatement and to make himwhole for any loss ofearnings and other benefits resulting from his dischargeby payment to him of a sum, of money equal to theamount he normally would have earned as wages andother benefits from the date of his discharge to the dateon which reinstatement is offered, less net earnings17 Sterling Sugars,261 NLRB 472 (1982).during that period. The amount of backpay shall be com-puted in themanner setforth inF.W. Woolworth Co.,90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977).16I shall also recommend that Respondent remove fromitsrecords any reference to the unlawful discharge ofAbrahams, and inform him that this will not beused as abasis for future personnel actions concerning him.' 7CONCLUSIONS OF LAW1.Respondent is an, employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act by:(a)Coercively interrogating employees concerningtheir union and other protected activities.(b)Threatening employees with reprisals and with-holding of benefits should they select the Union as theircollective-bargaining representative.(c) Promising benefits to employees should they rejectthe Union as their representative.(d)Deferring wage increases because of employees'support for the Union.(e) Increasing wages and benefits. in order to induceemployees to reject the Union.(f)Creating the impression that it has the union activi-ties of employees under surveillance.(g) Promulgating and maintaining a rule against solici-tation that is discriminatory and overly broad.4.Respondent violated Section 8(a)(3) and (1) of theAct by discharging Donald A. Abrahams and transfer-ring Joseph Yezzo because of their union activities, andfurther by promulgating and maintaining a no-solicitationrule prohibiting only union solicitations.-5.The unfair labor practices are unfair practices affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.6.Respondent did not violate Section 8(a)(1) of theAct by-unlawfully discharging William Byrd.[Recommended Order omitted from publication.]16 See generallyIsis Plumbing Co.,138 NLRB 716 (1962)